This appeal was prosecuted from two decrees according to writs of assistance against appellants in behalf of the purchasers of certain lands at a sale held under a decree for the sale of said lands rendered in a partition proceeding, between the same parties, which decree of sale was under review by this Court in the case of Lovett et al. v. Lovett et al., decided on March 29th, during the January term, A.D. 1927, of this Court. See 112 So. 768. In that case, we reached the conclusion, and so ordered, that, unless the errors pointed out should be cured by the action of the infant defendants within 90 days from the going down of the mandate, the decrees appealed from should stand reversed. Such possible curative proceedings by said infant *Page 117 
defendants was made conditional upon their having reached the age of twenty-one years or having had their disabilities of non-age lawfully removed during such ninety-day period. By petition filed herein by appellees, it is said that it is impossible for them to cure the errors pointed out in said opinion in the partition suit, and that therefore the decrees appealed from therein will have to stand reversed as ordered by this Court, which will necessarily require the reversal of this cause involving the writs of assistance also. The appellees, in whose behalf the decretal writs of assistance were granted, therefore pray the reversal of such decrees so appealed from, in order that the court below may have full and complete power and jurisdiction to deal with all matters involved in both causes, upon a relitigation of the subject matter between the parties.
As the appellants are, in the cause now before the Court, seeking a reversal of the decrees awarding writs of assistance, and as the appellees now also pray a reversal, and the reasons above referred to appearing sufficient, it is ordered that the orders and decrees appealed from in this cause be and the same are hereby reversed.
Reversed.
ELLIS, C. J., AND WHITFIELD, TERRELL, STRUM AND BUFORD, J. J., concur. *Page 118